


Exhibit 10.61

 

 

Sanmina-SCI Corporation
2700 North First Street
San Jose, California 95134
Tel (408) 964-3500

 

June 15, 2007

 

 

 

Mr. Walter Hussey

 

Dear Walter,

 

On behalf of Sanmina-SCI Corporation, I am pleased to offer you the position of
President, Technology Components Group, reporting to Jure Sola, Chairman & CEO.
Your primary responsibilities in this assignment were discussed with you during
your interview. You should also be aware, however, that due to the nature of our
business, you could be assigned to other duties and responsibilities by persons
within the Company to whom you will be reporting.

 

In this position, you will be classified as an exempt employee, and you will
receive a base salary of $310,000.00 annually. You will be paid bi-weekly in
accordance with the Company’s payroll practices. You will also receive a car
allowance in the amount of $8,000.00 annually.

 

Your bonus payout will be based on the plan guidelines for the Components Group
dated June 14, 2007. This payment will be made in accordance with the Company’s
normal pay practices for bonuses. For the remainder of fiscal year 2007 and
fiscal year 2008 your bonus payment will be based on the Components Group
Incentive Matrix (attachment JSWH FY2008) dated June 14, 2007. In addition,
based on your performance in 2008, I will consider you for a corporate
discretionary bonus based on both corporate and personal results. For fiscal
year 2008, your minimum bonus guarantee is $77,500.00.

 

As a regular full time employee, you will be eligible to participate in the
medical, life, and dental coverages within the terms of the Company’s insurance
plans in effect during your employment. Enclosed is the 2007 Summary of Benefit
Options which describes the Benefit Plan in greater detail. You should be aware
that the terms of such insurance programs may be modified from time to time
during the course of employment with the Company.

 

In addition, Sanmina-SCI offers a number of Company sponsored benefits,
including a retirement Deferred Savings Plan (401K), which you will be eligible
to participate in, after completing one month, of regular full-time employment.

 

You will also be recommended for a stock option grant of one hundred fifty
thousand (150,000) shares. Your stock option grant date will be the fifteenth
(15th) of the month, following your date of hire, provided formal approval by
the Company’s Compensation Committee is obtained prior to the fifteenth (15th)
calendar day of the month.  One fifth of the shares subject to your stock option
will be exercisable after one year of service, and thereafter the remaining
shares will become exercisable in equal installments of 1/48 per month for a
total vesting period of 5 years. Your stock option grant is subject to approval
by the Company’s Board of Directors. The terms of your stock option will be set
forth in a definitive stock option agreement between you and the Company.

 

In addition, you will be recommended for fifty thousand (50,000) shares of
restricted stock (RSU) to fully vest at the end of three (3) years. Your RSU
grant is subject to approval by the Company’s Compensation Committee at their
next regularly scheduled meeting. The terms of your RSU unit will be set forth
in a definitive stock agreement between you and the Company.

 

Your employment pursuant to this offer is contingent on your executing and
agreeing to be bound by the terms and conditions of the Company’s standard
Employee Propriety Information and Inventions Agreement, a copy

 

--------------------------------------------------------------------------------


 

of which is attached. Employment with Sanmina-SCI is also contingent upon you
providing the Company with the legally required proof of authorization to work
in the United States.

 

You understand and acknowledge that employment with the Company is for an
unspecified duration and constitutes “at-will” employment. You acknowledge that
this employment relationship may be terminated at any time, with or without
cause or for any or no cause, at the option of either you or the Company, with
or without notice.

 

I sincerely hope that you will accept our offer of employment and we look
forward to working with you. I would like you to begin your employment with
Sanmina-SCI as soon as practicable, but no later than Monday, July 9, 2007.

 

This offer is valid until 5:00pm (PST) June 19, 2007. Please acknowledge your
receipt and acceptance of our offer before this date by signing and returning a
complete copy to my attention in the enclosed envelope. Please keep one copy of
the offer letter for your records. We look forward to your joining the
Sanmina-SCI team.

 

 

Sincerely,

 

 

/s/ JURE SOLA

 

Jure Sola

Chairman & CEO

 

 

/s/ WALTER HUSSEY

 

Walter Hussey

 

--------------------------------------------------------------------------------
